NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 12/16/2021.  In applicant’s amendments claims 14 and 20 were cancelled, claims 1, 13, 15, 18, 21-23, and 25 were amended, and new claims 27-29 were added.  
Claims 1-13, 15-19, and 21-29 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 12/16/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Ellis (Registration Number 40389) on 03/08/2022.
The application has been amended as follows:
Claim 1, line 16: amended “a first end” to ---the first end---.
Claim 18, line 4: amended “a doorframe” to ---the doorframe---.
Claim 26, line 7: amended “a first end” to ---the first end---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 20130288861 A1 (Cole) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including wherein each door hook assembly rotates relative to the frame between a folded position and an extended position.
The prior art of record teaches arcuate members 15, 16 which are fixed by rivets to cross members 26, 33 to prevent movement and unable to pivot to a folded position. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Cole’s arcuate members to pivot without improper hindsight and substantially changing the structure of the device. 
Regarding Independent Claim 13, the closest prior art US 20130288861 A1 (Cole) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including wherein the first slot has a hook shape to receive the first door bar.
The prior art of record teaches apertures 35, 36 which are not hook shaped and are located within the body frame 40. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Cole’s apertures 35, 36 to be hooks without substantially modifying the structure based on improper hindsight. 
Regarding Independent Claim 18, the closest prior art US 20130178338 A1 (Ross) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including an elbow part that has a first leg that is received within the second tube and a second leg along with a door gripper travels.

Regarding Independent Claim 27, the closest prior art US 20130288861 A1 (Cole) fails to teach or render obvious the device in combination with all of the elements and structural and functional relationships as claimed and further including a pair of door hook assemblies that are movably coupled to the frame.
The prior art of record teaches arcuate members 15, 16 which are fixed by rivets to cross members 26, 33 to prevent movement relative to the frame. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Cole’s arcuate members to move relative to the frame without improper hindsight and substantially changing the structure of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784